DETAILED ACTION
This is a first office action in response to application 16/986,587 filed on 8/6/2020 in which claims 1-11 are presented for examination. The application is being examined under the first inventor to file provisions of the AIA .

Priority Acknowledgement
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) of Japanese Patent Application No. 2018-021840 filed on 2/9/2018.

Invention Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. 8,655,019 to Kamiyama (“Kamiyama”).
Regarding claim 1, Kamiyama discloses an image generation device (the driving support display apparatus depicted in Fig. 4 and mentioned in column 4/lines 10-12) comprising: 

a position recognition unit configured to recognize positions of specific obstacles which are one or more obstacles positioned in the overlap region (Fig. 5 and column 4 line 64–66 and column 5/lines 30-32: some of the obstacles are positioned in overlap regions); 
a boundary line setting unit configured to set the boundary line so that each of the specific obstacles is contained in the image captured by the imaging unit which is closest in distance to the specific obstacle, among the plurality of imaging units (Figs. 9-10 and column 6/lines 43-45: the boundary is changed such that the changed boundary does not overlap a detected obstacle; column 6/lines 63-67: the boundary change is carried out in such a way the obstacle is included in the image captured by the camera nearest to the obstacle); and 
an image compositing unit configured to generate a composite image in which the plurality of captured images are combined, using the boundary line as a boundary when combining the plurality of captured images (column 4/lines 19-30: deformed partial images that have been subjected to boundary processing are combined to generate a composite image; it is implicit that the boundary lines are used as boundaries when combining the images).
Claim 11 is directed to a method of operation of the image generation device of claim 1 and is rejected on similar grounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama.
Regarding claim 6, Kamiyama discloses an image generation device for generating a display image to be displayed on a display device being arranged in a vehicle compartment from images captured by a plurality of cameras which are arranged at different positions of a vehicle (Figs. 1, 4, column 3/lines 32-35 column 4/lines 10-12: the display apparatus depicted in Fig. 4).
 the image generation device comprising: 
a control unit (a control unit to effect, for example, the method of the method depicted in Fig. 5 is implicit), wherein:
the images captured by the plurality of cameras have an overlap region where they partially overlap with each other (Kamiyama, Fig. 1: overlap areas 15; Figs. 6, 7, 9, 11, 12, 15 show similar overlap areas); 
the control unit recognizes positions of one or more obstacles included in the overlap region of the images captured by the plurality of cameras, which are stored in 
the control unit sets the boundary line so that each of the obstacles recognized based on the processing by the CPU is contained in the image captured by the camera which is closest in distance to the obstacle, among the plurality of cameras (Kamiyama, Figs. 9-10 and column 6/lines 43-45: the boundary is changed such that the changed boundary does not overlap a detected obstacle; column 6/lines 63-67: the boundary change is carried out in such a way the obstacle is included in the image captured by the camera nearest to the obstacle); and 
the control unit generates a composite image in which the plurality of captured images are combined, using the boundary line as a boundary when combining the plurality of captured images (Kamiyama, column 4/lines 19-30: deformed partial images that have been subjected to boundary processing are combined to generate a composite image; it is implicit that the boundary lines are used as boundaries when combining the images).
Kamiyama is not explicit about the control unit including a memory and a CPU.
However, it is common that an apparatus such as the driving support display apparatus depicted in Kamiyama’s Fig. 4 to comprise a control unit that includes a memory and a CPU (see, for example, U.S. Pat. No. 8,503,729 to Kumagai, Fig. 3).
.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama as applied to claims 1 and 6 above and further in view of Japanese Patent Appl. No. 19950112807 to Tanaka et el. (“Tanaka”). A machine translation of the Tanaka reference is submitted in the instant office action. The following citations refer to passages in the translated document.
Regarding claim 3 (dependent on claim 1) and claim 8 (dependent on claim 6), Kamiyama discloses the boundary line setting unit being configured to set the boundary line so that the specific obstacle is contained in the image captured by the imaging unit which is closest in distance to the location of the specific obstacle (see rejection for claim 1, above) but does explain in detail how the distance to the obstacle is computed. In particular, Kamiyama is silent about the distance to each of the specific obstacles being a distance to a location where the specific obstacles contact the ground.
However, Tanaka describes, in a system similar to that of Kamiyama, computing the distance to a specific obstacle as a distance to a location where the specific obstacle contacts the ground (Tanaka, Fig. 5 and lines 129-151).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have determined the distance from the obstacle to the camera in Kamiyama’s apparatus as the distance to a location where the specific obstacle contacts the ground, as taught by Tanaka, because it is to be assumed .

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama as applied to claims 1 and 6 above and further in view of Tanaka.
Regarding claim 4 (dependent on claim 1) and claim 9 (dependent on claim 6), Kamiyama discloses generating a bird's eye view image in which the periphery of the vehicle is as seen from above, as the composite image (Kamiyama, Fig. 1) but are silent about the image generation device further including an image replacement unit configured to replace the specific obstacles to be enlarged in the bird's eye view image with other images.
However, Tanaka discloses, in a system similar to Kamiyama’s, the image generation device further an image replacement unit configured to replace the specific obstacles to be enlarged in the bird's eye view image with other images (Tanaka, paragraph [0005], lines 39-42: an obstacle detected in an captured image of the vicinity of the vehicle is extracted from the image and replaced with one of several characters stored in advance).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have provided in Kamiyawa’s system for extracting obstacles detected in images captured from the vicinity of the vehicle and replacing them with characters stored in advance, as taught by Tanaka, in order to generate a composite image that clearly identifies types and location of specific obstacles.

Indication of Allowable Subject Matter
Claims 2, 5, 7 and 10 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 2 and 7 recite the boundary line setting unit temporarily setting a plurality of boundary line candidates within the overlap region while avoiding the specific obstacles, and setting, as the boundary line, the boundary line candidate which is closest to a preliminarily set reference position among the plurality of boundary line candidates.
Claims 5 and 10 recite an image complementation unit configured to complement regions produced by replacing the specific obstacles with other images, using the captured images of the overlap region captured by the imaging units which are not the imaging units closest in distance to the respective specific obstacles.
The features identified, in combination with other claim limitations, are neither suggested nor discussed by the previous art of record. 
Claims 3-4 and 8-9 are allowed as dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL F. PAYER whose telephone number is (571) 270-7302.  The examiner can normally be reached on Mon and Thu 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Q. Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAUL F PAYER/Primary Examiner, Art Unit 2674